982 F.2d 528
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Otas BACON, doing business as Interstate Land & Home Co.,Plaintiff-Appellant,v.U.S. HOME MANUFACTURED HOUSING CO.;  U.S. Home AcceptanceCorporation;  Brigadier Industries Corporation;Centurion Homes Corporation, Defendants-Appellees.
No. 91-6040.
United States Court of Appeals, Tenth Circuit.
Dec. 9, 1992.

Before BALDOCK and SETH, Circuit Judges, and BABCOCK,* District Judge.
ORDER AND JUDGMENT**
SETH, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Appellant appeals from an order of the district court affirming the bankruptcy court's determination that appellees did not breach their contract with appellant.   On appeal, appellant argues that he is entitled to damages caused by appellees' breach of the contract.


3
After reviewing the briefs on appeal and appellant's appendix, we conclude the bankruptcy court correctly determined that appellees did not breach the contract between the parties.   Accordingly, we AFFIRM the judgment of the United States District Court for the Western District of Oklahoma for substantially the reasons set forth in the bankruptcy court's Findings of Fact, Conclusions of Law and Decision filed April 27, 1990.



*
 Honorable Lewis T. Babcock, District Judge, United States District Court for the District of Colorado, sitting by designation


**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3